Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 6, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00456-CV


                               TOMMY LE, Appellant

                                         V.

                ERNESTO ANTONIO VILLATORO, Appellee

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-65323


                          MEMORANDUM OPINION

      This is an appeal from an order signed March 15, 2022. On November 22,
2022, the parties filed an agreed motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      We reinstate and dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.